J-A05004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DOUGLASS E. HOWARD, JR.                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    EDWARD BRINTON                             :   No. 160 MDA 2021

              Appeal from the Order Entered December 16, 2020
    In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                             2020-CV-12014-QT


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY OLSON, J.:                   FILED: FEBRUARY 7, 2022

        Appellant, Douglass E. Howard, Jr., appeals pro se from the order

entered on December 16, 2020. We dismiss this appeal.

        Appellant filed an appeal from the trial court’s December 16, 2020 order,

which dismissed Appellant’s complaint because the underlying action was

frivolous. See Trial Court Order, 12/16/20, at 1.

        Our review of Appellant’s brief does not reveal a comprehensible

argument and Appellant does not cite to either the record or legal authority to

support the claims he raises on appeal. As this Court has long noted:

        The argument portion of an appellate brief must include a
        pertinent discussion of the particular point raised along with
        discussion and citation of pertinent authorities. This Court will not
        consider the merits of an argument which fails to cite relevant
        case or statutory authority. Failure to cite relevant legal authority
        constitutes waiver of the claim on appeal.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05004-22




In re Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012), appeal denied,

69 A.3d 603 (Pa. 2013) (internal citations and quotations omitted).        Here,

Appellant failed to cite any legal authority to support his woefully

underdeveloped argument. Moreover, he failed to cite to the record. These

procedural and substantive defects in Appellant’s brief completely preclude

meaningful appellate review. As such, we dismiss this appeal. See Pa.R.A.P.

2101 (“[b]riefs and reproduced records shall conform in all material respects

with the requirements of [our] rules as nearly as the circumstances of the

particular case will admit, otherwise they may be suppressed, and, if the

defects are in the brief or reproduced record of the appellant and are

substantial, the appeal or other matter may be quashed or dismissed.”); see

also Commonwealth v. Postie, 110 A.3d 1034, 1041 n.8 (Pa. Super. 2015)

(“[a]lthough this Court is willing to construe liberally materials filed by a pro

se litigant, pro se status generally confers no special benefit upon an

appellant. Accordingly, a pro se litigant must comply with the procedural rules

set forth in the Pennsylvania Rules of the Court”).




                                      -2-
J-A05004-22



     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/2022




                          -3-